Case: 17-11058      Document: 00514739336         Page: 1    Date Filed: 11/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-11058                    United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 28, 2018
JAYSON CRAWFORD,
                                                                        Lyle W. Cayce
              Plaintiff-Appellant,                                           Clerk


v.

METROPOLITAN LIFE INSURANCE COMPANY,

              Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-2402


Before DAVIS, COSTA, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Jayson Crawford claims that MetLife violated the Employee Retirement
Income Security Act (ERISA) by denying him the benefits of his wife’s life
insurance policy after her death. MetLife maintains that the only beneficiary
Tracy Crawford ever designated was her great-nephew. The district court
granted summary judgment to MetLife. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11058    Document: 00514739336     Page: 2   Date Filed: 11/28/2018



                                 No. 17-11058
                                       I.
      Tracy Crawford worked as a flight attendant for Southwest Airlines.
That entitled her to participate in a life insurance benefit plan that Southwest
sponsored for its employees. Tracy enrolled in the plan, and on April 25, 2008,
she submitted a paper document naming her great-nephew as the primary
beneficiary.
      In 2011, Tracy married Jayson Crawford. Only three years later she
died. By that time, her life insurance policy was worth $431,000. Believing
his wife had named him as the beneficiary under the life insurance plan after
they married, Jayson notified MetLife of Tracy’s death and asked for the policy
proceeds.
      MetLife, however, had no record of Tracy ever designating Jayson as the
plan beneficiary. The only record it had on file was Tracy’s 2008 designation
of her great-nephew. MetLife told Jayson as much in a letter and denied his
claim. It decided to pay the plan proceeds to Tracy’s great-nephew instead.
      After several rounds of fruitless administrative appeals, Jayson sued
under ERISA “to enforce his rights under the terms of the plan.” 29 U.S.C.
§ 1132(a)(1)(B). MetLife moved for summary judgment under Civil Rule 56(a),
arguing that no material fact dispute existed because the plan language
established that Jayson was not entitled to the benefits. Jayson, for his part,
moved to extend the discovery deadline under Civil Rule 16(b)(4) and to
continue the defendant’s summary judgment motion under Civil Rule 56(d).
He insisted that MetLife’s barebones discovery responses prevented him from
effectively opposing the summary judgment motion.
      After a hearing on the motion to continue, the district court denied
Jayson’s request because the information he sought was outside the scope of
permissible discovery under ERISA. Later it granted summary judgment to
MetLife, and entered final judgment dismissing the suit. Jayson appealed.
                                       2
    Case: 17-11058     Document: 00514739336      Page: 3   Date Filed: 11/28/2018



                                  No. 17-11058
                                        II.
      Jayson brings two challenges. He argues the district court improperly
denied his motion for a continuance during discovery. See FED. R. CIV. P. 56(d).
He also argues the district court improperly granted summary judgment to
MetLife on his ERISA claim by ignoring the firepower that he was able to
muster with limited discovery. See FED. R. CIV. P. 56(a). We review the former
challenge through deferential abuse-of-discretion lenses, but the latter one
anew (de novo). Smith v. Reg’l Transit Auth., 827 F.3d 412, 417 (5th Cir. 2016).
For the sake of simplicity, we decide them in reverse order. See id. at 423.
                                        A.
      ERISA allows a beneficiary to bring a civil action “to enforce his rights
under the terms of [a] plan” covered by the statute. 29 U.S.C. § 1132(a)(1)(B);
see id. § 1003(a). Where a plan vests its administrator with discretion to
interpret the plan’s terms (most plans these days), we review the
administrator’s decision to deny benefits for an abuse of discretion. Firestone
Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). To do that, we apply a
mindbendingly complicated two-part test, with each part itself comprised of
three factors: (1) Did the plan administrator interpret the plan correctly? (2) If
not, did the plan administrator abuse his discretion by reaching the wrong
result? Wildbur v. ARCO Chem. Co., 974 F.2d 631, 637 (5th Cir. 1992). An
ERISA plaintiff must clear both hurdles.
      Answering the first question requires us to ask whether: (i) the
administrator “has given the plan a uniform construction,” (ii) that
interpretation “is consistent with a fair reading of the plan,” and (iii) differing
interpretations will impose “any unanticipated costs.”            Id. at 637–38.
Answering the second requires us to consider: (i) the plan’s “internal
consistency” under the administrator’s interpretation, (ii) any relevant
administrative rules and regulations, and (iii) the facts surrounding the
                                        3
     Case: 17-11058      Document: 00514739336         Page: 4    Date Filed: 11/28/2018



                                      No. 17-11058
administrator’s denial of the claim, including any evidence of bad faith. Id. at
638. (All of this complexity, by the way, is apparently designed to ensure that
we don’t “undermine ERISA’s goal of resolving claims efficiently and
inexpensively.” Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258, 264
(5th Cir. 2011).)
       Both Jayson and MetLife argue there’s yet another layer of complexity.
Step 1, they say, changes if we are interpreting a “summary plan description”
rather than the underlying plan itself. In that case, we don’t care what the
correct interpretation of the plan is or whether the plan administrator landed
on it. Because ERISA requires a plan summary to be “written in a manner
calculated to be understood by the average plan participant,” 29 U.S.C.
§ 1022(a), we ask only if the summary is ambiguous, Thomason v. Metro. Life
Ins. Co., 703 F. App’x 247, 250–51 (5th Cir. 2017). If it is, then we construe it
against the drafter (contra proferentem), and the plaintiff clears the first
hurdle. Id.
       At one time, that may have accurately described our caselaw. See, e.g.,
Rhorer v. Raytheon Eng’rs & Constructors, Inc., 181 F.3d 634, 639–42 & n.7
(5th Cir. 1999). It no longer does. The Supreme Court has made clear that
§ 1132(a)(1)(B) focuses on “rights under the terms of the plan” and that a plan
summary is not “the plan itself.” CIGNA Corp. v. Amara, 563 U.S. 421, 436
(2011). Thus, as we recently made clear, a beneficiary may not assert a claim
based on a summary plan description under § 1132(a)(1)(B). Manuel v. Turner
Indus. Grp., L.L.C., 905 F.3d 859, 865–66 (5th Cir. 2018). 1



       1 We have opined, however, that “claims for injuries relating to [summary plan
description] deficiencies are cognizable under [§ 1132(a)(3)].” Manuel, 905 F.3d at 865–66.
Maybe. But allowing beneficiaries to simply reroute their plan summary claims through this
neighboring catch-all provision creates the self-same risk the Supreme Court sought to avoid
in CIGNA: Imposing plan summary liability under § 1132(a)(3) is just as likely to “lead plan
administrators to sacrifice simplicity and comprehensibility in order to describe plan terms
                                             4
    Case: 17-11058      Document: 00514739336        Page: 5    Date Filed: 11/28/2018



                                    No. 17-11058
      We may consult summary plan descriptions as part of deciding what a
plan means when that plan is ambiguous. See Koehler v. Aetna Health, Inc.,
683 F.3d 182, 189 (5th Cir. 2012).          But because the Supreme Court has
cautioned us against “mak[ing] the language of a plan summary legally
binding,” CIGNA, 563 U.S. at 437, we have no justification for retaining any
modification to our two-part test that makes it easier for a beneficiary to
establish liability under § 1132(a)(1)(B) simply by pointing to a summary plan
description rather than the plan. Keying § 1132(a)(1)(B)’s liability standard to
whether the plan or the plan summary is under the microscope impermissibly
trains our analysis on something other than “the terms of the plan itself.” Id.
at 436.
      Accordingly, because Tracy’s life insurance plan gave the administrator
discretion to interpret the plan, we apply our traditional multi-factor abuse-of-
discretion test. Under that standard, Jayson cannot establish a material fact
dispute because MetLife’s interpretation is not only a “fair reading” of the plan,
but also the only permissible one. See Ramirez v. United of Omaha Life Ins.
Co., 872 F.3d 721, 727 (5th Cir. 2017) (“Whether an insurance contract is
ambiguous is a question of law . . . .”).
      After MetLife took over administration of the plan in 2013, it circulated
a summary plan description 2 including the following provision:


in the language of lawyers.” 563 U.S. at 437. In any case, Jayson never sued under
§ 1132(a)(3) here.
       2 At the outset, we note the parties have briefed the terms of the summary plan

description, rather than the plan itself. But the plan makes the plan summary part of the
plan here. The plan’s definitional provisions state that:
       “Life and AD&D Plan” shall mean each plan designated as a “Life Accidental
       Death and Dismemberment Plan” on Appendix A, . . . as set forth in this plan
       document, the applicable summary plan description and/or one or more
       insurance contracts, as amended from time to time, the terms of which are
       incorporated herein by reference.
ROA.213-214 (emphases added). Although we discuss the summary plan description, we are
ultimately interpreting the plan.
                                            5
    Case: 17-11058    Document: 00514739336       Page: 6   Date Filed: 11/28/2018



                                 No. 17-11058
      Beneficiary Designation:          Life Insurance Beneficiary
      Designation must be completed through the MetLife web site at
      www.metlife.com/mybenefits. Effective June 15, 2013, paper life
      insurance designation forms will not be accepted by the Health &
      Wellness Team except for Committed Partner designations as
      described immediately below.

ROA.1023. If a participant failed to designate a beneficiary, the plan provided
default rules for disbursing the plan proceeds:
      BENEFICIARIES: When You Enroll in the Life and AD&D
      Insurance Program, You must name a beneficiary who will receive
      Your benefit if You die. . . . If You do not name a beneficiary for
      the . . . Program or if no beneficiary survives You, then the
      Insurance Carrier will pay in order to (i) Your surviving
      Spouse . . . , (ii) Your surviving children in equal amounts, (iii)
      Your surviving parents in equal amounts, (iv) Your surviving
      brothers or sisters in equal amounts, or, finally, (v) Your estate.

ROA.1030.
      A single phrase in the first provision resolves this case: “will not be
accepted.” A person can “accept” only something that he does not (yet) have.
See WEBSTER’S NEW INTERNATIONAL DICTIONARY 14 (2d ed. 1941) (“To receive
(a thing offered to or thrust upon one) with a consenting mind”); OXFORD
ENGLISH DICTIONARY 70 (2d ed. 1989) (“To take or receive (a thing offered)
willingly”). So, the provision is forward-looking. MetLife would no longer
accept paper forms like it had in the past; after June 15, 2013, all designations
would need to be submitted online. But MetLife had no need to “accept” Tracy’s
2008 paper designation form. The provider already had it. It is therefore
unambiguous that MetLife would continue to honor a prior designation, even
if a participant had submitted it in paper.        Thus, Tracy “d[id] name a
beneficiary” who survived her, and the provision kicking benefits to Jayson as
the “surviving Spouse” never sprang into action.



                                       6
    Case: 17-11058    Document: 00514739336     Page: 7   Date Filed: 11/28/2018



                                 No. 17-11058
      Jayson’s first response is to point to what isn’t there. He notes that
MetLife never told plan participants that their prior beneficiary designations
would remain valid and so, the theory goes, Tracy assumed the opposite and
chose not to designate Jayson because she believed the benefits would default
to him anyways. But as just shown, nothing in the summary plan description
suggests that prior designations vanished into thin air. MetLife’s failure to
warn against an inference that is nowhere contemplated in the summary
cannot create ambiguity where there is none. See, e.g., Killian v. Concert
Health Plan, 742 F.3d 651, 700–01 (7th Cir. 2013) (en banc) (Manion, J.,
concurring in part and dissenting in part); Foster v. PPG Indus., Inc., 693 F.3d
1226, 1238 (10th Cir. 2012); Kress v. Food Emp’rs Labor Relations Ass’n, 391
F.3d 563, 568 (4th Cir. 2004); Sunbeam-Oster Co., Inc. Grp. Benefits Plan for
Salaried & Non-Bargaining Hourly Emps. v. Whitehurst, 102 F.3d 1368, 1376
(5th Cir. 1996).
      Jayson’s second response fares no better. He points to the summary’s
definitional provisions to argue that Tracy never named a beneficiary under
the plan administered by MetLife. After all, he says, “Life Insurance” means
“Life insurance under the Group Policy,” ROA.949; “Group Policy” means “the
group Life Insurance policy issued by the Insurance Carrier to the policyholder
and identified by the Group Policy number,” ROA.947; “Insurance Carrier”
means “Any insurance carrier that funds and administers claims under the
Plan,” ROA.948; and MetLife is listed as the insurance carrier that “insure[s]
and administer[s] . . . [the] Life Insurance and AD&D Progam,” ROA.917.
Thus, in Jayson’s view, there are two plans and Tracy named a beneficiary only
under the first one. But the text forecloses this reading. The plan’s insurance
carrier can be “[a]ny insurance carrier,” a different one yesterday, today, and
tomorrow. ROA.948 (emphasis added). Plus, Jayson’s reading would have
sweeping consequences. Benefit plans change carriers all the time, while
                                       7
    Case: 17-11058     Document: 00514739336     Page: 8    Date Filed: 11/28/2018



                                  No. 17-11058
remaining the same plan, but Jayson’s approach would require each
participant to reup her elections every time a new insurer takes over.
      Jayson falters at step 1 because MetLife interpreted the plan (as further
defined in the incorporated plan summary) correctly. See Briscoe v. Metro. Life
Ins. Co., 671 F. App’x 355, 356 (5th Cir. 2016) (per curiam) (noting whether
administrator’s interpretation is a “fair reading” of the plan is the “most
important factor”). We need not—and do not—reach step 2.
                                       B.
      Finally, Jayson argues that he could have mounted a better opposition
to MetLife’s summary judgment motion if he had more time to obtain
additional discovery from MetLife. We disagree.
      Motions under Civil Rule 56(d) “are broadly favored.” Am. Family Life
Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013)
(quotation omitted). But a movant must still “set forth a plausible basis for
believing that specified facts” exist and show how those facts “will influence
the outcome of the pending summary judgment motion.” Id. The answer to
that question hinges on the scope of relevant documents, which hinges on the
nature of the plaintiff’s challenge. Generally, a district court “may not consider
evidence that [was] not part of the administrative record” when reviewing a
plan administrator’s coverage determination. Vega v. Nat’l Life Ins. Servs.,
Inc., 188 F.3d 287, 299–300 (5th Cir. 1999) (en banc). But we have recognized
exceptions to the general rule, for instance, where a plaintiff challenges “how
the administrator has interpreted the plan in the past” or “question[s] the
completeness of the administrative record” itself. Crosby, 647 F.3d at 263. The
parties dispute the precise nature of Jayson’s challenge.
      We don’t need to get into that quagmire here because there’s a simpler
way to resolve this issue. “In evaluating district courts’ rulings on Rule 56(d)
motions, we generally assess[ ] whether the evidence requested would affect
                                        8
    Case: 17-11058    Document: 00514739336       Page: 9   Date Filed: 11/28/2018



                                No. 17-11058
the outcome of a summary judgment motion.” Smith, 827 F.3d at 423. Our
discussion of the district court’s summary judgment decision tells the whole
story. The plan’s text is clear, and none of the documents Jayson claims he is
entitled to can change that.
                                *     *       *
      For the foregoing reasons, the district court’s decision denying Jayson’s
motion to continue and granting MetLife’s motion for summary judgment is
AFFIRMED.




                                      9